             Case 4:18-cv-00202-JM Document 45 Filed 02/26/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS

 ROBERT MURRAY, on behalf of himself and            )
 all others similarly situated                      )
                                                    )
                 Plaintiff,                         )
                                                    )   Case No. 4:18-cv-202-JM
         vs.                                        )
                                                    )
 EARTHLINK HOLDINGS CORP., SUSAN D.                 )
 BOWICK, JOSEPH F. EASOR, KATHY                     )
 S.LANE, GARRY K. MCGUIRE, R. GERARD                )
 SALEMME, JULIE A. SHIMER, MARC F.                  )
 STOLL, WALTER L. TUREK, WINDSTREAM                 )
 HOLDINGS, INC., CAROL B. ARMITAGE,                 )
 SAMUEL E. BEALL III, JEANNIE H.                    )
 DIEFENDERFER, ROBERT E.                            )
 GUNDERMAN, JEFFREY T. HINSON,                      )
 WILLIAM G. LAPERCH, LARRY LAQUE,                   )
 KRISTI MOODY, MICHAEL G. STOLTZ,                   )
 TONY THOMAS, and ALAN L. WELLS,                    )

                 Defendants.


                       WINDSTREAM HOLDINGS, INC.’S
                NOTICE OF BANKRUPTCY AND AUTOMATIC STAY

        Defendant Windstream Holdings, Inc. (“Windstream”) gives notice to the

Court and the parties to this case as follows:

        1.      Windstream filed a voluntary petition under Chapter 11 of the United

States Bankruptcy Code on February 25, 2019. Windstream’s bankruptcy case is

pending before the United States Bankruptcy Court for the Southern District of

New York as case no. 19-22312-RDD. A copy of Windstream’s petition is attached to

this notice as Exhibit 1.




1814223-v1
             Case 4:18-cv-00202-JM Document 45 Filed 02/26/19 Page 2 of 2



        2.      As a result of Windstream’s petition, certain acts and proceedings

against Windstream and its property are automatically stayed as provided in 11

U.S.C. § 362. The automatic stay prevents this lawsuit from proceeding or

continuing against Windstream without first obtaining relief from the automatic

stay from the United States Bankruptcy Court for the Southern District of New

York.


                                          /s/ Gary D. Marts, Jr.
                                          Gary D. Marts, Jr. (2004116)
                                          Wright, Lindsey & Jennings LLP
                                          200 W. Capitol Ave., Ste. 2300
                                          Little Rock, Arkansas 72201
                                          (501) 371-0808
                                          (501) 376-9442 (fax)
                                          gmarts@wlj.com

                                          /s/ Parker M. Justi
                                          Robert S. Saunders (pro hac vice)
                                          Ronald N. Brown, III (pro hac vice)
                                          Parker M. Justi (pro hac vice)
                                          Skadden, Arps, Slate,
                                            Meagher & Flom LLP
                                          One Rodney Square, P.O. Box 636
                                          Wilmington, DE 19899-0636
                                          (302) 651-3000
                                          (302) 574-3000 (fax)
                                          rob.saunders@skadden.com
                                          ron.brown@skadden.com
                                          parker.justi@skadden.com

                                          Attorneys for Windstream Holdings, Inc., the
                                          Windstream Defendants, and EarthLink
                                          Holdings Corp.




                                            2
